Citation Nr: 1207086	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial, compensable rating for residuals of an injury to the right fourth finger with limitation of motion.

2.  Entitlement to a separate, 10 percent rating for a painful surgical scar of the right fourth finger.

3.  Entitlement to service connection for joint problems and other symptoms associated with the bilateral knees, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for joint problems and other symptoms associated with the bilateral shoulders, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to May 2009 in the Southwest Asia theater of operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent (noncompensable) rating for a right fourth finger, flexor tendon laceration, postoperative, with limitation of motion, effective May 16, 2009, and denied service connection for a right and left shoulder disability and a right and left knee disability.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for residuals of an injury to the right fourth finger with limitation of motion, the Board has characterized that matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  For the sake of simplicity, the Board has also recharacterized the right fourth finger disability as residuals of an injury to the right fourth finger with limitation of motion, as reflected on the title page.

The Board's decision addressing the claims for an initial, compensable rating for residuals of an injury to the right fourth finger with limitation of motion ,and for a separate, 10 percent rating for a painful surgical scar of the right fourth finger, is set forth below.  The claims for service connection for joint problems and other symptoms associated with the bilateral knees and bilateral shoulders, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, are addressed in the remand following the order; those matters are remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  The Veteran is right-handed.

3.  Since the May 16, 2009 effective date of the award of service connection, the Veteran's residuals of an injury to the right fourth finger consist of subjective complaints of pain, stiffness, deformity, and mild weakness of grip; while there is objective evidence of limitation of motion of the right fourth finger, there is no evidence of, or of disability comparable to, ankylosis or amputation of the right fourth finger.
4.  The Veteran has a scar on the right fourth finger, residual to surgery to repair a flexor tendon laceration, which is painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for residuals of an injury to the right fourth finger with limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.68, 4.71, 4.71a, Diagnostic Code 5230.

2.  The criteria for assignment of a separate, 10 percent rating for a painful surgical scar of the right fourth finger are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

At the outset, the Board notes that, given the favorable disposition of the claim for a separate, 10 percent rating for a painful surgical scar of the right fourth finger, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Regarding the claim for a higher rating for a right fourth finger disability, an August 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection for residuals of an injury to the right fourth finger with limitation of motion, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection was granted), as well as the type of evidence that impacts those determinations.  The February 2010 RO rating decision reflects the initial adjudication of the claim after issuance of the August 2009 letter.

After the award of service connection, and the Veteran's disagreement with the assigned rating, the March 2010 SOC set forth the pertinent rating criteria for evaluating residuals of an injury to the right fourth finger with limitation of motion (the timing and form of which suffices, in part, for Dingess/Hartman).

The Board acknowledges the record does not include any letter explaining what is needed to support a higher rating for residuals of an injury to the right fourth finger with limitation of motion.  Nonetheless, in addition to the pre-rating notice identified above, the claims file reflects that the Veteran had actual knowledge of the information and evidence necessary to substantiate his claims for higher ratings.  In this regard, in his February 2010 NOD, the Veteran made clear that he understood that higher ratings were available based upon demonstrated symptomatology.  Accordingly, on these facts, the omission of a notice letter specific to the matters of higher ratings is not shown to prejudice the Veteran and is, thus, harmless.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records and the reports of January 2010 and June 2010 VA examinations.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Right Fourth Finger

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Historically, the residuals of a fracture of the Veteran's right ring finger have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5230, for limitation of motion of the ring or little finger.  Under Diagnostic Code 5230, a 0 percent rating is warranted for limitation of motion of the ring or little finger of the major (dominant) or minor (nondominant) hand.  38 C.F.R. § 4.71a.

The diagnostic codes pertaining to ankylosis or limitation of motion of single or multiple digits of the hand are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230 provides, in relevant part, that:

(1) For the long, ring, and little fingers (digits III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal (MCP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.



The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45 (2011); DeLuca v. Brown, 8 Vet. App.  202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point since the May 16, 2009, effective date of the award of service connection have the residuals of a right fourth injury with limitation of motion warranted an initial, compensable rating.

The Veteran's STRs reflect that, in October 2003, he injured his right fourth finger while digging through charred belongings after his house caught on fire.  A piece of glass cut the palmar aspect of his right fourth finger near the metacarpal joint.  The laceration was approximately one centimeter across.  Active flexion was limited, but the remaining fingers on the right hand had full range of motion.  The wound was cleansed and bandaged with gauze and tape.  A November 2003 follow-up clinic note indicates that physical therapy was recommended and a splint was prescribed to protect the right hand.  In January 2004, the Veteran was diagnosed with flexor digitorum profundus and flexor digitorum superficialis laceration at ring finger.

The report of a January 2010 VA general medical examination reflects that the Veteran stated that he injured his right hand in 2003 during service when he cut his hand on glass.  He stated that he was taken to the emergency room and after undergoing surgery underwent three to four months of therapy but that the contracture of the right fourth finger never completely resolved and he did not undergo further treatment.  The Veteran denied any pain, but complained of slight numbness over the scar, a mild sense of weakness of grip strength, and occasional slight rubbing of the adjacent fingers.  The finger disability had no effect on his activities of daily living or on his usual occupation.  He did not use any assistive devices and denied any flare-ups and there was no evidence of inflammatory arthritis.  The examiner noted that the Veteran was right hand dominant.

Range of motion of the right ring finger revealed reduced range of motion, with metacarpophalangeal joint flexion to 90 degrees, proximal interphalangeal flexion from 35 to 100 degrees, and distal interphalangeal joint flexion from 20 to 60 degrees.  There were no additional functional limitations of the hand and fingers, additional loss of range of motion during flare-ups, or evidence of painful motion, weakness, excessive fatigability, lack of endurance, or incoordination after repetitive use.  Grip strength was 5/5 and dexterity was normal for twisting, probing, writing, touching, and expression.  The examiner diagnosed right fourth finger, flexor tendon laceration, postoperative, with limitation of motion.

In a February 2010 notice of disagreement, the Veteran complained of a lack of control over the top third of his finger.  He complained that he could not make a fist of grip items efficiently.  The skin on the side of his finger developed ulcers due to his inability to grab items correctly.  The Veteran stated that his finger was deformed, painful in cold weather, and stiff on a regular basis.  The injury affected his activities of daily living 

On VA Gulf War guidelines examination in June 2010, the Veteran complained of constant stiffness of the fourth finger with decreased flexion and extension, persistent mild weakness, worsened with cold weather below 55 degrees, intermittent numbness at the distal scar on the palmar surface of the fourth finger, occasional rubbing of the ulnar aspect of the fourth finger while playing golf, and intermittent pain in the scar with cold weather.  An examination of the Veteran's right hand was negative for tenderness, effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, inflammatory condition, atrophy, ankylosis of the joints, or rotation of bones.

Range of motion of the right ring finger revealed reduced range of motion, with metacarpophalangeal joint flexion to 100 degrees, proximal interphalangeal flexion from 35 to 80 degrees, and distal interphalangeal joint flexion from 0 to 80 degrees.  There were no additional functional limitations of the hand and fingers or additional loss of range of motion during flare-ups due or evidence of painful motion, weakness, excessive fatigability, lack of endurance or incoordination after repetitive use.  Grip strength was 5/5 and dexterity was normal for twisting, probing, writing, touching, and expression.  The examiner diagnosed right fourth finger, flexor tendon laceration, postoperative, with limitation of motion.

In April 2011, the Veteran testified and demonstrated that he had no movement past the first metacarpal joint of the right fourth finger.  He testified that he could not move his finger and that the scar was painful.

The Board points out that a compensable rating is not available under Diagnostic Code 5230, for limitation of motion of the little finger.  See 38 C.F.R. § 4.71a.  The Board emphasizes that, despite the Veteran's complaints of pain in his right fourth finger, especially in cold weather, there is no basis for assigning a compensable rating based on the  extent of her functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, examination reports dated in January 2010 and June 2010, clearly reflect that the Veteran's range of motion of the right fourth finger was slightly reduced, but there is no evidence that range of motion was affected by painful motion, weakness, excessive fatigability, lack of endurance, or incoordination after repetitive use.

The Board has also considered whether there is any basis for assignment of an initial, compensable rating for residuals of an injury to the right fourth finger with limitation of motion.  However, in the absence of any ankylosis of right hand joints or other deformity, evaluation of the right fourth finger disability under any other diagnostic code pertaining to musculoskeletal disability of the digits of the hand is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5229.

The Board has certainly considered the Veteran's assertions as to his right fourth finger symptoms, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the persuasive, objective evidence simply does not support a finding that, at any point since the May 16, 2009, effective date of the award of service connection, there has been ankylosis in multiple digits of the right hand, including right fourth finger to support assignment of an initial, compensable rating.

For all the foregoing reasons, the Board finds that there is no basis for assignment of an initial, compensable rating for residuals of a right fourth finger injury with limitation of motion at any point since May 16, 2009, effective date of the award of service connection.  As such, there is no basis for staged rating of this disability pursuant to Fenderson, and the claim for a higher initial rating must be denied.  In reaching the conclusion to deny this claim the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating for residuals of a right fourth finger injury with limitation of motion, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Rating for Surgical Scar

While the Veteran is currently in receipt of a 0 percent rating for residuals of a right fourth finger injury with limitation of motion, he has asserted that he should be awarded a separate rating for scar impairment resulting from this service-connected disability.  In this regard, during the April 2011 hearing, the Veteran's representative asserted that the RO should have considered a separate, 10 percent rating for surgical scar on the Veteran's right fourth finger.

The United Court of Appeals for Veterans Claims (Court) has held that VA must consider whether a veteran's service-connected disabilities warrant separate ratings for orthopedic, neurological, and scar impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or manifestation under 38 C.F.R. § 4.14).

Disabilities of the skin are addressed under 38 C.F.R. § 4.118 (2011).  Scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 square centimeters).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 square centimeters) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  [Parenthetically, the Board notes that although the criteria for rating scars were recently amended, the revised criteria apply to claims filed on or after October 23, 2008. See 73 Fed. Reg. 54708  (Sept. 23. 2008).  Accordingly, these revisions do not apply in the present case.]

On VA Gulf War guidelines examination in June 2010, the Veteran complained of intermittent numbness of the distal scar on the palmar surface of the fourth finger with intermittent pain during cold weather.

Examination of the scar revealed a Z-plasty surgical repair scar over the volar surface of the fourth finger that extended from distal palmar crease to the TIP crease.  There was a small area of numbness several millimeters in diameter at the most distal aspect of the scar and a small callus over the palmar surface of the proximal phalanx.  The scar was essentially normal in color without evidence of pain, adherence to the underlying tissues, ulcerations or breakdowns, depression, elevation, or limitation of function by the scar.

During the April 2011 hearing, the Veteran described a surgical scar on his right fourth finger as painful.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In light of the Veteran's description of the scar on his right fourth finger as painful during cold weather, the Board finds that, resolving all reasonable doubt in the Veteran's favor, a separate rating of 10 percent is warranted for the scar of the right fourth finger.  See Esteban, 6 Vet. App. 261; 38 C.F.R. § 4.118, Diagnostic Code 7804.

As final points, the Board notes that, although the RO did not consider whether a separate rating was warranted for the surgical scar of the Veteran's right fourth finger, in light of the decision herein, which grants a separate 10 percent rating for a surgical scar of the right fourth finger, the Veteran is not prejudiced by the Board's consideration of a separate rating.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board further notes that a claimant is generally presumed to be seeking the maximum benefit under the law.  A.B. v. Brown, 6 Vet. App. 35 (1993).  However, a claimant may limit his claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected condition.  A.B., 6 Vet. App. at 39.  Here, the Veteran's representative specifically asserted, during the April 2011 hearing, that the Veteran should be awarded a separate 10 percent rating for the scar on his right fourth finger.  As such, the Board's decision herein constitutes full grants of the benefits sought regarding a separate rating for a surgical scar associated with a service-connected right fourth finger, flexor tendon laceration, postoperative, with limitation of motion.








ORDER

An initial, compensable rating for a right fourth (ring) finger, flexor tendon laceration, postoperative, with limitation of motion is denied.

A 10 percent rating for a scar on the right fourth finger, is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO action on the claims that remain on appeal is warranted.

As noted above, the Veteran claims service connection for shortness of breath associated with his Persian Gulf service.

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2011).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669  (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117  (West 2002); 38 C.F.R. § 3.317(a), (b) (2011).

The record establishes that the Veteran was deployed to the Persian Gulf in June 2000.  The Veteran has since complained of joint problems with his knees and shoulders.  On VA Gulf War examination in June 2010, there was no evidence of any knee or shoulder symptoms and the Veteran was not diagnosed with any knee or shoulder disability.

However, in April 2011, the Veteran testified that he did not have any major health complaints prior to his Gulf War service and that bilateral knee and shoulder pain did not begin until 2005.  He also testified that he sought out private treatment at the University of Minnesota for his knees and shoulders.

Apparently, the June 2010 examiner appears to have only considered only the Veteran's complaints at the time of the examination.  However, given the Veteran's prior and subsequent assertions as to joint problems with his knees and shoulders, the Board finds that another VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to fairly resolve the Veteran's service connection claims.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection for joint problems and other symptoms associated with bilateral knees and shoulders (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in St. Cloud, Minnesota, dated in August 4, 2009; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 4, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In addition, in April 2011 the Veteran testified that he received relevant treatment from the University of Minnesota.  However, there are no private treatment records in the claims file.  Because these records could bear on the outcome of the Veteran's service connection and increased rating claims, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c)  (2011).

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish any necessary authorization to enable it to obtain the records identified above.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the St. Cloud VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since August 4, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from the University of Minnesota.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, that conforms to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

a.  The examiner should note and detail all assertions as to joint problems associated with the knees and shoulders, current and documented.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of the asserted symptoms and state what precipitates and what relieves them.

b.  The examiner should list all diagnosed disability(ies) associated with the shoulders and knees.  If all such complaints are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed.

c.  If any symptoms associated with the shoulders and knees are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.

d.  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.

e. The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate) in a typewritten report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for service connection, the RO should apply the provisions of 38 C.F.R. § 3.655(a), (b), as appropriate.

Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent evidence (to include all that added to the claims file since the RO's last adjudication of the claims).

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


